Journal Entries (1834-36): Journal5: (1) Rule to plead, answer, or demur *p. 50; (2) motion to take bill as confessed and for reference to master *p. 70; (3) referred to master to take testimony *p. 91; (4) continued under rule of reference *p. 99; (5) referred to special commissioner to take testimony *p. 124; (6) continued under rule of reference *p. 136.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3-4) writs of subpoena and returns; (5) answer of Stilman Blanchard; (6) answer of James D. Van Hoevenbergh; (7) replication to answers of Stilman Blanchard and James D. Van Hoevenbergh; (8) motion to take bill as confessed and for reference to take testimony; (9) motion to strike rule to take testimony and for reference to master; (10-11) motions to dismiss for want of prosecution.
Chancery Case 176 of 1834.